DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2021 has been entered.


Status of Claims
Claims 1, 2, 4, 7, 9, 10, and 15 are pending in this application.
Cancellation of claims 8 and 11-14 is acknowledged.




Withdrawn Rejections
The rejection of claims 12 and 13 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s cancellation of claims 12 and 13.

The rejection of claims 1, 2, 4, 7-15 under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kirkby and Wang is withdrawn in view of Applicant’s amendments to independent claims 1, 2, 4, and for reasons detailed in the Reasons for Allowance (see paragraph 7, below).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Anderson et al. (“Anderson”, US 2012/0156240) in view of Kirkby et al. (“Kirkby”, US 2004/0185057) and Wang et al. (“Wang”, WO 2012/122725).  The inventions of Anderson, Kirkby, and Wang are delineated in the previous Office action (see pages 4-7 of Office action mailed 09 July 2020) and incorporated herein by reference.  Applicant’s amendments to independent claims 1, 2, 4 limit the claimed invention to the elected species, wherein the pH-sensitive compound is deoxycholic acid; the amphipathic substance is phosphatidylcholine having a fatty acid moiety of 10 to 12 carbon atoms wherein said fatty acid constitutes a hydrophobic moiety of the amphipathic substance; and wherein the substance with stimulus to activate innate immune system is CpG-DNA (e.g., see claim 1 as amended).  Applicant has also amended said claims to include the limitation wherein the adjuvant composition prima facie case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611